Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This is a final office action in response to the amendment with Terminal Disclaimer filed 4/11/2022.
Claim 45 is amended.
Claims 45-64 are pending and examined.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 45-46 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Van Ells(5,862,633).
	Van Ells discloses a pod room(the area enclosed by the cover is considered a pod room) comprising 
a ceiling panel(10), 
the ceiling panel comprising: 
one or more cover components(40) movable between an open configuration(see Fig. 3) and a closed configuration(see Fig. 1) and wherein the one or more cover components are adapted to acoustically insulate the pod room in the closed configuration(the panels provide at least some acoustic insulation in the closed configuration and meet the functional claim limitation), wherein the one or more cover components in a fully open configuration(see Fig. 3) produce at least a 70% open area(see Fig. 3 where at least 70% open area is seen),
wherein the one or more cover components comprise a plurality of pivotable louvres(40) which are fixed at intervals relative to one another, the louvres being pivotable between contacting positions in which the louvres contact one another to define the closed configuration(see Fig. 1), and non- contacting positions which define the open configuration(see Fig. 3); and 
an actuation mechanism(42, 44, 46) configured to automatically move the one or more cover components from the closed configuration to the fully open configuration in response to a trigger(the trigger is the user activating the motor, see column 5, lines 2-6).
	Regarding claim 46, Van Ells discloses the pod room of claim 45, wherein the ceiling panel further comprises a connection element(rope and connection of slats 40 to side members 38, see column 4, lines 45-54) pivotably connected to each louvre to effect synchronous movement of the louvres.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 47-51 and 53-62 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van Ells in view of Hsu(4,884,615).
Regarding claims 47-51, Van Ells discloses the pod room of claim 45, but lacks the specific louvres.
Applicant’s disclosure lends no criticality to the specific louvres used(see page 1, lines 19-23 and page 11, line 31).
Hsu discloses slats for blinds with a planar core layer(10, such as metal) and an outer cladding layer(16, 18, such as felt or a woven material, see column 4, line 51-53) extending around the core, the elements having different densities. 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to have substituted the material of the louvres of Isono with that of Hsu given that the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention(see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S.Ct. 1727, 82 USPQ.2d 1385 (Fed. Cir. 2005), cert. granted, 547 U.S. (2006)).

Regarding claims 53-58 and 61-62, Van Ells and Hsu disclose the room of claim 45, but lack the specific densities and dimensions of the materials.
Applicant’s disclosure lends no criticality to the specifics of the material used for the louvres(see page 1, lines 19-21, page 3, lines 28-29 and 32-35 and page 4, lines 19-21).
The specifics of the material are considered a feature best determined by a skilled artisan given the intended use of the panel and the specific design requirements thereof.
Regarding claims 59-60, Can Ells and Hsu disclose the room of claim 45, but lacks the specific pitch of the louvre.
Applicant’s disclosure lends no criticality to the specific pitch of the louvres(see page 4, lines 12-14 and page 9, lines 31-34).
The specific pitch of the louvres is considered a feature best determined by a skilled artisan given the intended use of the panel and the specific design requirements thereof.

Claim 52 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van Ells and Hsu, as applied to claim 50 above, and further in view of Isono(4,099,346).
Van Ells and Hsu disclose the room of claim 45, but lack the slats having a flange.
Isono discloses a panel having slats(12) with flanges(14).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to have substituted the louvres of Van Ells and Hsu with the flanged louvres of Isono given that the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention(see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S.Ct. 1727, 82 USPQ.2d 1385 (Fed. Cir. 2005), cert. granted, 547 U.S. (2006)).

Response to Amendment
	Applicant’s amendment has overcome the previous rejections.

Allowable Subject Matter
Claims 63-64 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 45-62 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETH A. STEPHAN whose telephone number is (571)272-1851. The examiner can normally be reached M-F 7a-1p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BETH A. STEPHAN
Primary Examiner
Art Unit 3633



/Beth A Stephan/